{¶ 14} I respectfully dissent from the majority's view that Tolliver,
supra, is controlling. I find the facts herein to be different fromTolliver. In Tolliver, a criminal complaint via indictment was filed and dismissed. In the case sub judice, no official action was taken i.e., the filing of a complaint, therefore, although appellant was in custody, he was not charged. The time for speedy trial commenced at the time of the filing of the indictment. I would conclude the assignment of error is without merit.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Richland County, Ohio, is reversed, and pursuant to App. R. 12, we enter judgment dismissing the matter as a matter of law. Costs to appellee.